DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 4 have been entered into the record.
Response to Amendment
The amendments to the specification overcome the specification objections from the previous office action (8/8/2022).  The specification objections are withdrawn.
The applicant’s response to the drawing objections (12/8/2022 response, page 7) provides the explanation of the step number designations (A1 thru K6).  Based on this explanation, all steps in the specification that are designated as “step [letter][number]” are merely reference characters to aid in the definitions of the different steps.  These “steps” are not part of any drawing and are simply specification designations.  Based on this explanation, the drawing objections are withdrawn.
The amendments to the claims cause the 35 U.S.C. 112(f) interpretation (see previous office action 8/8/2022) to no longer be invoked.  The 35 U.S.C. 112(f) interpretation is not invoked for any of the current claim limitations. 
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (8/8/2022).  The 35 U.S.C. 112(b) rejections from the previous office action are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 recites "the vehicle", while earlier in lines 5 and 6, "an autonomous driving vehicle" is recited (also later recited in line 12).  The same claim language should be used throughout the claim set to designate the autonomous driving vehicle.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the travel" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 thru 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al Patent Application Publication Number 2019/0361436 A1 in view of Magzimof et al Patent Application Publication Number 2020/0019185 A1.
Regarding claim 1 Ueda et al teach the claimed vehicle control device, a remote monitoring system for remote-controlling an autonomous vehicle P[0002] that  includes autonomous vehicle control device 10, sensing unit 20, and actuator 30 (P[0068] and Figure 2), comprising:
the claimed external sensor to detect an external environment of an autonomous driving vehicle, “Autonomous vehicle 1 includes autonomous vehicle control device 10, sensing unit 20, and actuator 30.” (P[0068] and Figure 2), “Sensing unit 20 includes visible light cameras 21, LIDAR (Light Detection and Ranging) 22, millimeter wave radar 23, vehicle-speed sensor 24, and GPS (Global Positioning System) sensor 25.” (P[0069] and Figure 2), “The vehicle includes an imaging circuit configured to shoot a surrounding in at least a traveling direction of the vehicle, and a wireless communication circuit configured to transmit an image shot by the imaging circuit. The remote monitoring device includes a communication circuit configured to receive a first image from the wireless communication circuit via a network” P[0006], “Picture generator 511 generates a picture to be displayed on display 54, based on sensed data received from autonomous vehicle control device 10, and two-dimensional or three-dimensional map data.” (P[0094] and Figure 3), “Remote control device 50 receives the sensed data (S20), generates a monitoring picture based on the sensed data, and displays the monitoring picture on display 54 (S21).” (P[0097] and Figure 4), and “Upon accepting a drive restarting operation carried out by the monitor who watches a monitoring picture displayed on display 54 (Y in S24), remote control device 50 transmits a drive restarting instruction signal to autonomous vehicle control device 10 via network 2 (S25). When autonomous vehicle control device 10 receives the drive restarting instruction signal (S17), autonomous vehicle control device 10 restarts driving of autonomous vehicle 1 (S18).” (P[0099] and Figure 4); and
the claimed electronic control unit, autonomous vehicle control device 10 that includes controller 11 (Figure 2), configured to:
the claimed set a range of information to be transmitted to the remote instruction server outside of the vehicle among sensor information based on the external situation obtained based on map information and a trajectory of the vehicle, “Transmission data amount adjuster 114 adjusts a data amount of the sensed data to be transmitted to remote control device 50 based on the risk degree calculated by risk degree calculator 112 or the communication delay amount estimated by communication delay estimator 113. Transmission data amount adjuster 114 increases a data amount of the sensed data to be transmitted as the risk degree is higher or as the communication delay amount is smaller.” (P[0081] and Figure 2), “transmission data amount adjuster 114 can also adjust data amount of data to be transmitted by adjusting the picture quality of picture data to be transmitted. For example, transmission data amount adjuster 114 adjusts at least one of the resolution of the picture data and frame rate.” P[0084], “Picture generator 511 generates a picture to be displayed on display 54, based on sensed data received from autonomous vehicle control device 10, and two-dimensional or three-dimensional map data. Picture generator 511 displays picture data shot by visible light camera 21 of autonomous vehicle 1, or a three-dimensional modeling picture generated by LIDAR 22 basically as it is on display 54.” P[0094], “FIG. 15 is a view showing one example of a case where a traveling route is designated on monitoring picture 54f displayed on display 54 of remote control device 50 according to operation example 7. Traveling route R1 on monitoring picture 54f shown in FIG. 15 is designated on monitoring picture 54e shown in FIG. 13 by a monitor. Monitoring picture 54f shown in FIG. 15 shows a situation in which a person gets off from a vehicle during stopping due to failure after the monitor designates a traveling route. When autonomous driving controller 111 detects the person who gets off from the vehicle as sixth object O6, autonomous driving controller 111 rejects the traveling route designated by the monitor, and derives traveling route R2 passing through a position that is more distant from sixth object O6. Autonomous driving controller 111 transmits derived traveling route R2 to remote control device 50, and traveling route R2 is displayed on display 54 of remote control device 50.” (P[0141] and Figure 15), additionally the sensed data transmitted from the vehicle to the remote control device includes vehicle speed and vehicle position from the speed sensor 24 and GPS 25 (Figure 2 and P[0069]), the position, speed and time P[0073] would provide the vehicle trajectory being sent to the remote control device;
the claimed transmit the sensor information to the remote instruction server, “Autonomous vehicle control device 10 transmits sensed data sensed by sensing unit 20 to remote control device 50 via network 2 (S10). Remote control device 50 receives the sensed data (S20)” (P[0097] and Figures 2 thru 4), and “Wireless communication section 131a of autonomous vehicle control device 10 transmits picture data of an image captured by visible light camera 21 and state data of autonomous vehicle 1 to remote control device 50 via network 2 (S30). Communicator 531a of remote control device 50 receives the picture data and the state data (S40).” (P[0208] and Figure 28); and
the claimed control the travel of the autonomous driving vehicle based on a remote command acquired from the remote instruction server, “Communicator 531a transmits the control command to autonomous vehicle control device 10 via network 2 (S44). Remote driving controller 118 of autonomous vehicle control device 10 controls traveling of autonomous vehicle 1 based on the control command received from remote control device 50 (S32).” (P[0210] and Figure 28), and “remote control device 50 transmits a drive restarting instruction signal to autonomous vehicle control device 10 via network 2 (S25)” (P[0099] and Figure 4).
Ueda et al do not explicitly teach the claimed range is set to a limited information range, but does adjust the amount of data ([0081] and P[0084]).  The adjustment to the amount of data may be an increase or a decrease (claimed limited) in the amount of data.  Magzimof et al teach, limiting data transmitted from the vehicle to the remote support system, such as real-time video P[0011].  The limiting of the transmission of data from the vehicle to the remote support system would be implemented in Ueda et al as part of the adjustment to the amount of data transmitted.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the remote monitoring system for remote-controlling an autonomous vehicle of Ueda et al with the limiting data transmitted from the vehicle to the remote support system of Magzimof et al in order to reduce or eliminate problems associated with bandwidth limitations and latency constraints to enable safe vehicle operation (Magzimof et al P[0011]).
Regarding claim 2 Ueda et al teach the claimed system of claim 1 (see above),
wherein the claimed external sensor includes a plurality of sensors for detecting the external environment, “Sensing unit 20 includes visible light cameras 21, LIDAR (Light Detection and Ranging) 22, millimeter wave radar 23, vehicle-speed sensor 24, and GPS (Global Positioning System) sensor 25.” P[0069], and “Visible light cameras 21 are placed in at least four positions in front, rear, right and left of the vehicle.” P[0070], and
the claimed electronic control unit determines the sensor that transmits the sensor information to the remote commander based on the external situation and trajectory, and sets the sensor information as the sensor information within the limited information range, “Transmission data amount adjuster 114 can also adjust a data amount of transmission data by adjusting types of sensed data to be transmitted. For example, when data amount of data to be transmitted is reduced, transmission data amount adjuster 114 excludes the picture data generated by visible light camera 21 from the transmission target.” P[0083], and “transmission data amount adjuster 114 can also adjust data amount of data to be transmitted by adjusting the picture quality of picture data to be transmitted” P[0084].  
Ueda et al do not explicitly teach the claimed range is set to a limited information range, but does adjust the amount of data ([0081] and P[0084]).  The adjustment to the amount of data may be an increase or a decrease (claimed limited) in the amount of data.  Magzimof et al teach, limiting data transmitted from the vehicle to the remote support system, such as real-time video P[0011].  The limiting of the transmission of data from the vehicle to the remote support system would be implemented in Ueda et al as part of the adjustment to the amount of data transmitted.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the remote monitoring system for remote-controlling an autonomous vehicle of Ueda et al with the limiting data transmitted from the vehicle to the remote support system of Magzimof et al in order to reduce or eliminate problems associated with bandwidth limitations and latency constraints to enable safe vehicle operation (Magzimof et al P[0011]).
Regarding claim 3 Ueda et al teach the claimed system of claim 1 (see above),
wherein the claimed transmission information limitation unit extracts a portion to be transmitted to the remote commander based on the external situation and the trajectory from the sensor information detected by the external sensor, and sets the sensor information of the extracted portion as the sensor information within the limited information range, “Transmission data amount adjuster 114 can also adjust a data amount of transmission data by adjusting types of sensed data to be transmitted. For example, when data amount of data to be transmitted is reduced, transmission data amount adjuster 114 excludes the picture data generated by visible light camera 21 from the transmission target.” P[0083], the claimed extracted portion equates to the sensor data other than the camera data, or the information that is transmitted.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662